DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
There was no information disclosure statement submitted with this application.
Allowable Subject Matter
Claims 1-20 are allowed in light of the application filed on June 22, 2020 and have provisional to 
07/08/2019.
The following is an Examiner’s statement of reasons for allowance: Regarding claim 1, the prior arts of record specifically US 20040158730 taken either singularly or in combination fail to anticipate or render obvious a method for anti-virus scanning of backup data at a centralized storage, the method comprising:
	detecting, for the respective computing device, a change between the mounted virtual disk and any number of previous backup slices, in the respective backup archive, created during previous cycles;
determining whether the change has occurred in at least a threshold amount of remaining computing devices in the plurality of computing devices backing up to the centralized storage;
	in response to determining that the change has not occurred in at least the threshold amount of the remaining computing devices, evaluating the change against behavioral rules to identify malicious behavior; (as claimed in claim 1), in combination with the rest of claim limitations as claimed and defined by the Applicant.
	Claims 13 and 20 recite substantially similar limitations as discussed above for claim 1 and are allowed over the prior art for similar reasons. The remaining claims are allowed due to their dependency on claims 1 or 13.  
	Periodic scanning of the files, several computers connected in a network environment and backing up files in a storage location, mounting files as a virtual disk as well as malicious behavior detection and remediation actions are all well known in the art at the time of the invention, Applicant’s very specific claimed structure is considered patentable over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20130339390) relates to intelligent data sourcing in a network storage system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 5712723739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUDASIRU K OLAEGBE/Examiner, Art Unit 2495     



/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495